Citation Nr: 0634521	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-14 011	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1969 to November 1973.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Since the veteran's VA examination in June 2002, the Board 
determines that a reexamination in necessary to verify the 
current severity of PTSD. 38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of PTSD.  The claims 
folder must be reviewed by the examiner. 

2. After the above development, adjudicate 
the claim. If the claim is denied, furnish 
the veteran a supplemental statement of 
the case, and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



